Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 May 24, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Hawaiian Tax-Free Trust Post-Effective Amendment No. 35 to Registration Statement on Form N-1A (File Nos. 2-92583 and 811-4084) Ladies and Gentlemen: On behalf of Hawaiian Tax-Free Trust, a Massachusetts business trust (the “Trust”), we are hereby filing Post-Effective Amendment No. 35 to the registration statement on Form N-1A for the Trust (the “Amendment”) under the Securities Act of 1933, as amended (the “1933 Act”). The Amendment is being filed pursuant to Rule 485(a) under the 1933 Act to reflect an Amended and Restated Investment Advisory Agreement and the elimination of certain of the Trust’s fundamental investment policies, as approved by the Trust’s shareholders, and certain other updates to the Registration Statement.The Amendment is to be effective on July 26, 2013. Please call the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760 with any comments or questions relating to the filing. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
